  

Exhibit 10.1

Share Exchange Agreement

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated March 21, 2012, is
entered into by and among NDB Energy, Inc., a Nevada corporation (the
“Company”), Armada Oil Inc., a Nevada corporation (“Armada”) and the persons
listed on Exhibit A annexed hereto, representing the holders of all of the
issued and outstanding securities of Armada (the “Armada Stockholders”).

 

WHEREAS, on March 16, 2012, the Board of Directors (the “Board”) of the Company
adopted resolutions approving the Company’s acquisition of shares of Armada by
means of a share exchange with the Armada Stockholders, upon the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the aggregate number of shares of Armada common stock, par value $0.001
per share (the “Armada Common Stock”) owned by the Armada Stockholders set forth
on Exhibit A (collectively, the “Armada Shares”) along with the aggregate number
of Series A Warrants issued by Armada to the Armada Stockholders (the “Armada
Series A Warrants”) and the Series B Warrants issued by Armada to the Armada
Stockholders (the “Armada Series B Warrants” and together with the Armada Series
A Warrants, the “Armada Warrants”) constitutes 100% of the issued and
outstanding securities of Armada, on a fully diluted basis;

 

WHEREAS, the Armada Stockholders desire to sell and transfer their Armada Shares
and Armada Warrants in exchange for newly-issued shares (the “Company Shares”)
of the Company’s common stock, par value $0.001 per share (the “Company Common
Stock”) and for newly-issued stock purchase warrants allowing the holder thereof
to purchase shares of Company Common Stock pursuant to the terms and conditions
set forth therein (collectively, the “Company Warrants”) all pursuant to the
terms and conditions of this Agreement (the “Share Exchange”) so that the
Company Shares issued to the Armada Stockholders, along with any additional
shares of Company Common Stock issuable to the Armada Stockholders upon the
exercise of the Company Warrants, shall constitute no more than 49.90% of the
issued and outstanding shares of the Company Common Stock; and

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

EXCHANGE OF ARMADA SHARES AND WARRANTS

FOR COMPANY SHARES AND WARRANTS

 

Section 1.1 The Share and Warrant Exchange. On the Closing Date (as defined
herein), and upon the terms and subject to the conditions set forth in this
Agreement, each Armada Stockholder shall (i) assign, transfer, convey and
deliver to the Company share certificates representing the Armada Shares owned
by such Armada Stockholder, or such other documentation evidencing the
assignment, transfer, conveyance and delivery to the Company of the Armada
Shares by each of the Armada Stockholders, resulting in the transfer of all
8,870,000 Armada Shares held by the Armada Stockholders immediately prior to the
consummation of the Share Exchange, and which shall constitute 100% of the
issued and outstanding Armada Shares. Each such certificate so delivered shall
be accompanied by a properly executed and authenticated stock power. In
consideration and exchange for the Armada Shares, the Company shall issue,
transfer, convey and deliver to the Armada Stockholders an aggregate of
8,870,000 Company Shares, to be allocated among the Armada Stockholders as
provided on Exhibit B, annexed hereto, and (ii) assign, transfer, convey and
deliver to the Company warrant certificates representing the Armada Warrants
owned by such Armada Stockholder, or such other documentation evidencing the
assignment, transfer, conveyance and delivery to the Company of the Armada
Warrants by each of the Armada Stockholders, resulting in the transfer of all
5,040,000 Armada Warrants held by the Armada Stockholders immediately prior to
the consummation of the Share Exchange, and which shall constitute 100% of the
issued and outstanding Armada Warrants. Each such warrant certificate so
delivered shall be accompanied by a properly executed and authenticated Form of
Assignment for each Armada Series A Warrant and Armada Series B Warrant. In
consideration and exchange for the Armada Warrants, the Company shall issue,
transfer, convey and deliver to the Armada Stockholders an aggregate of
5,040,000 Company Warrants, to be allocated among the Armada Stockholders as
provided on Exhibit B, annexed hereto (for purposes of the warrant exchange, the
Armada Series A Warrants shall be exchanged for stock purchase warrants to be
issued by the Company and designated as Series B Warrants in substantially the
form annexed hereto as Exhibit E (the “Company Series B Warrants”) and the
Armada Series B Warrants shall be exchanged for stock purchase warrants to be
issued by the Company and designated as Series C Warrants) in substantially the
form annexed hereto as Exhibit F (the “Company Series C Warrants”).

 



 

 

 

 

Section 1.2 Withholding. It is the intention of the parties that the Share
Exchange shall qualify as a tax-free reorganization under Section 368(a)(1)(B)
of the Code. Nevertheless, the Company shall be entitled to deduct and withhold
from the Company Shares otherwise issuable pursuant to this Agreement to the
Armada Stockholders such amounts as it may be required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
state, local, provincial or foreign tax law. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Armada Stockholders in respect of which
such deduction and withholding was made.

 

Section 1.3 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place at 10:00 a.m. New York time on the day the
conditions to closing set forth in Articles V and VI herein have been satisfied
or waived, but no later than March 31, 2012, or at such other time and date as
the parties hereto shall agree in writing (the “Closing Date”), at the offices
of Sierchio & Company, LLP, 430 Park Avenue, Suite 702, New York, New York
10022, or at such other place as the parties hereto may agree to in writing.

 

Section 1.3 Taking of Necessary Action; Further Action. If at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement, the Armada Stockholders, Armada and the Company (as
applicable) will take all such lawful and necessary action.

 

Section 1.4 Directors of the Company on the Closing Date. On the Closing Date,
David J. Moss shall be appointed to the Company’s Board.

 

Section 1.4 Officers of the Company on the Closing Date. On the Closing Date,
the officers of the Company as of the Closing Date shall remain the officers of
the Company.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents, warrants and agrees that all of the statements in the
following subsections of this Article II are true and complete as of the date
hereof. The disclosure schedule attached hereto as Schedules 2.2 through 2.19
(the “Company Disclosure Schedules”) are divided into sections that correspond
to the sections of this Article II. The Company Disclosure Schedules comprise
lists of all exceptions to the truth and accuracy in all material respects of,
and of all disclosures or descriptions required by, the representations and
warranties set forth in this Article II.

 

Section 2.1 Corporate Organization.

 

a.       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has all requisite
corporate power and authority to own its properties and assets and governmental
licenses, authorizations, consents and approvals to conduct its business as now
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
the Company. “Material Adverse Effect” means, when used with respect to the
Company, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of the Company, or materially impair the
ability of the Company to perform its obligations under this Agreement,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.

 



2

 

 

 

b.       Copies of the certificate of incorporation and by-laws of the Company
with all amendments thereto, as of the date hereof (the “Company Charter
Documents”), have been furnished to Armada, and such copies are accurate and
complete as of the date hereof. The minute books of the Company contain the
minutes of all meetings of the Company’s Board and stockholders of the Company
from its date of incorporation to the date of this Agreement, and adequately
reflect all material actions taken by the Company’s Board and stockholders of
the Company. The Company is not in violation of any of the provisions of the
Company’s Charter Documents.

 

Section 2.2 Capitalization of the Company.

 

a.       The authorized capital stock of the Company consists of 101,000,000
shares: 100,000,000 shares are authorized as Common Stock, of which 11,424,631
shares are, and will be, issued and outstanding immediately prior to the Share
Exchange, and 1,000,000 shares are authorized as preferred stock, par value
$0.01, of which no shares are issued and outstanding.

 

b.       All of the issued and outstanding shares of Common Stock of the Company
immediately prior to the Share Exchange are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance with all
applicable federal and state securities laws and state corporate laws, and have
been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued the Armada Stockholders pursuant to the terms
hereof, or as otherwise described in Schedule 2.2(b) of the Company Disclosure
Schedules, as of the date of this Agreement there are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any shares of the Company’s capital stock, nor are there or
will there be any outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights, pre-emptive rights or rights of first
refusal with respect to the Company or any Company Common Stock, or any voting
trusts, proxies or other agreements, understandings or restrictions with respect
to the voting of the Company’s capital stock.

 

Section 2.3 Subsidiaries and Equity Investments. Except as described in Schedule
2.3 of the Company Disclosure Schedules, the Company does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity (each a
“Person”).

 

Section 2.4 Authorization, Validity and Enforceability of Agreements. The
Company has all corporate power and authority to execute and deliver this
Agreement and all agreements, instruments and other documents to be executed and
delivered in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and each of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action of the Company, and no other corporate proceedings on
the part of the Company are necessary to authorize this Agreement or the
Transaction Documents or to consummate the transactions contemplated hereby and
thereby. Each of this Agreement and the Transaction Documents constitutes the
valid and legally binding obligation of the Company and is enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally. The Company does not
need to give any notice to, make any filings with, or obtain any authorization,
consent or approval of any Governmental Authority (defined hereafter) or other
Person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) resulting from the issuance of the Company
Shares, the Company Warrants and the shares issuable upon exercise of the
Company Warrants (the “Warrant Shares”) in connection with the Share Exchange.

 



3

 

 

 

Section 2.5 No Conflict or Violation. Neither the execution and delivery of this
Agreement or the Transaction Documents by the Company, nor the consummation by
the Company of the transactions contemplated hereby or thereby will: (i)
contravene, conflict with, or violate any provision of the Company Charter
Documents; (ii) violate any constitution, statute, regulation, rule, Order
(defined hereafter), ruling, charge or other restriction of any court or other
federal or national, state or provincial, municipal or local government,
governmental authority, regulatory or administrative agency, governmental
commission, department, board, bureau, agency or instrumentality, political
subdivision, commission, court, tribunal, official, arbitrator or arbitral body
(“Governmental Authority”) to which the Company was subject, (iii) conflict
with, result in a breach of, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under any agreement,
contract, lease, license, instrument or other arrangement to which the Company
is a party or by which it is bound, or to which any of its assets or properties
are subject; or (iv) result in or require the creation or imposition of any
lien, mortgage, pledge, deed of trust, hypothecation, security interest or other
encumbrance of any nature (each a “Lien”) upon or with respect to any of the
Company’s assets, including without limitation the Company Shares. For the
purposes of this Agreement “Order” shall mean any written order, writ, judgment,
injunction, subpoena, indictment, demand, decree, stipulation, determination or
award entered by or with any Governmental Authority.

 

Section 2.6 Litigation. Except as described in Schedule 2.6 of the Company
Disclosure Schedules, there is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of the Company, currently threatened
against the Company or any of its affiliates, that may affect the validity of
this Agreement or the Transaction Documents or the right of the Company to enter
into this Agreement and the Transaction Documents or to consummate the
transactions contemplated hereby or thereby. There is no Action pending or, to
the knowledge of the Company, currently threatened against the Company or any of
its affiliates, before any court or by or before any Governmental Authority, nor
is there any Order of any court or other Governmental Authority against the
Company or any of its affiliates. Neither the Company nor any of its affiliates
is a party or subject to the provisions of any Order of any court or
Governmental Authority. There is no Action by the Company or any of its
affiliates relating to the Company currently pending or which the Company or any
of its affiliates intends to initiate.

 

Section 2.7 Compliance with Laws. The Company has been and is in compliance
with, and has not received any notice of any violation of any, applicable law,
Order, ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the United States Securities and Exchange Commission (“SEC”) or
the applicable securities laws and rules and regulations of any state.

 

Section 2.8 Financial Statements; SEC Reports.

 

a.       The Company’s financial statements (the “Company Financial Statements”)
contained in its periodic reports filed with the SEC (the “SEC Reports”) have
been prepared in accordance with generally accepted accounting principles
applicable in the United States of America (“U.S. GAAP”) applied on a consistent
basis throughout the periods indicated, except that those Company Financial
Statements that are not audited do not contain all footnotes required by U.S.
GAAP. The Company Financial Statements fairly present the financial condition
and operating results of the Company as of the dates, and for the periods,
indicated therein, subject to normal year-end audit adjustments. Except as set
forth in the Company Financial Statements or as disclosed in Schedule 2.8(a) of
the Company Disclosure Schedules, the Company has no material liabilities
(contingent or otherwise). The Company is not a guarantor or indemnitor of any
indebtedness of any other Person. The Company maintains a standard system of
accounting established and administered in accordance with U.S. GAAP.

 

b.       Except as disclosed in Schedule 2.8(b) of the Company Disclosure
Schedules, since December 31, 2008, the Company has timely filed all of its SEC
Reports. Each of the SEC Reports, as the same may have been amended, has
complied in all material respects with the applicable provisions of the
Securities Act and the Exchange Act and/or regulations promulgated thereunder.

 



4

 

 

Section 2.9 Books and Records. The books and records of the Company are true,
accurate and complete in all material respects.

 

Section 2.10 Employee Benefit Plans. Except as described in Schedule 2.10 of the
Company Disclosure Schedules, the Company does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

 

Section 2.11 Tax Returns, Payments and Elections. Except as described in
Schedule 2.11 of the Company Disclosure Schedules, the Company has filed all Tax
(as defined below) returns, statements, reports, declarations and other forms
and documents (including, without limitation, estimated tax returns and reports
and material information returns and reports) (“Tax Returns”) required pursuant
to applicable law to be filed with any Tax Authority (as defined below). All
such Tax Returns are accurate, complete and correct in all material respects,
and the Company has timely paid all Taxes due and adequate provisions have been
and are reflected in the Company’s Financial Statements for all current taxes
and other charges to which the Company is subject and which are not currently
due and payable. None of the Company’s federal income tax returns have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any period, nor of any basis for any such assessment, adjustment or
contingency. The Company has withheld or collected from each payment made to
each of its employees, if applicable, the amount of all Taxes (including,
without limitation, federal income taxes, state and local income taxes and any
applicable foreign taxes) required to be withheld or collected therefrom, and
has paid the same to the proper Tax Authority. For purposes of this Agreement,
the following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, state, local or foreign
Governmental Authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other Person.

 

Section 2.12 No Liabilities or Obligations. Except as described in Schedule 2.12
of the Company Disclosure Schedules or the Company’s Financial Statements, upon
the Closing Date, the Company will have no debt, liabilities or obligations of
any kind whatsoever other than (i) liabilities and obligations reflected in the
Company Financial Statements; (ii) accounts payable incurred in the ordinary
course of business since the date of the last balance sheet reflected in the
Company Financial Statements, none of which are material in nature or exceed
$10,000, in the aggregate; and (iii) liabilities and obligations with respect to
the transactions contemplated hereby and pursuant to the Financing.

 

Section 2.13 No Broker Fees. Except as described in Schedule 2.13 of the Company
Disclosure Schedules, no brokers, finders or financial advisory fees or
commissions will be payable by or to the Company or any of its affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.14 Duly Authorized. The issuance of the Company Shares has been duly
authorized and, upon delivery to the Armada Stockholders of certificates
therefor in accordance with the terms of this Agreement, the Company Shares will
be validly issued in compliance with all applicable federal and state securities
and corporate laws, fully paid, and nonassessable, will have the rights,
preferences and privileges specified, will be free of preemptive rights, and
will be free and clear of all liens and restrictions, other than liens created
by the Armada Stockholders and restrictions on transfer imposed by the
Transaction Documents and any applicable securities laws and the regulations and
rules promulgated thereunder. The Warrant Shares, if and when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock and Warrant Shares issuable pursuant to the
Transaction Documents.

 



5

 

 

Section 2.15 Employees.

 

a.       The Company has one employee, Mr. James Cerna, Jr., the Company’s
President and Chief Executive Officer.

 

b.       Other than Jatinder S. Bhogal, James Cerna, Jr., Derek Cooper and Amit
S. Dang, the Company does not have any officers or directors. No director or
officer of the Company is a party to, or is otherwise bound by, any contract
(including any confidentiality, non-competition or proprietary rights agreement)
with any other Person that in any way adversely affects or will materially
affect (i) the performance of his duties as a director or officer of the
Company, (ii) the ability of the Company to conduct its business, or (iii) the
ability of the Company to consummate the transactions contemplated by this
Agreement.

 

Section 2.16 Interested Party Transactions. Except as described in Schedule 2.16
of the Company Disclosure Schedules, no officer, director or principal
stockholder of the Company or any affiliate or “associate” (as such term is
defined in Rule 405 as promulgated by the SEC under the Securities Act) of any
such Person, has or has had, either directly or indirectly, (1) an interest in
any Person which (a) furnishes or sells services or products which are furnished
or sold or are proposed to be furnished or sold by the Company, or (b) purchases
from or sells or furnishes to, or proposes to purchase from, sell to or furnish
the Company any goods or services; or (2) a beneficial interest in any contract
or agreement to which the Company is a party or by which it may be bound or
affected.

 

Section 2.17 Intellectual Property. Schedule 2.17 of the Company Disclosure
Schedules sets forth a description of all of the Intellectual Property, which
the Company owns, uses or licenses in its activities as presently conducted. For
the purposes of this Agreement, “Intellectual Property” means all industrial and
intellectual property, including, without limitation, all U.S. and non-U.S.
patents, patent applications, patent rights, trademarks, trademark applications,
common law trademarks, Internet domain names, trade names, service marks,
service mark applications, common law service marks, and the goodwill associated
therewith, copyrights, in both published and unpublished works, whether
registered or unregistered, copyright applications, franchises, licenses,
know-how, trade secrets, technical data, designs, customer lists, confidential
and proprietary information, processes and formulae, all computer software
programs or applications, layouts, inventions, development tools and all
documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.

 

Section 2.18 Shell Company. Beginning with the Company’s quarterly report on
Form 10-Q for the period ending September 30, 2010, through its filing of its
Current Report on Form 8-K on August 16, 2011, to report its entrance into
certain asset purchase agreements, the Company was deemed to be a “shell
company” as defined in Rule 405 as promulgated pursuant to the Securities Act
(“Rule 405”). On August 16, 2011, the Company filed a Current Report on Form
8-K, which included the necessary “Form 10 Information” to disclose that, as of
that date, the Company is no longer a “shell company.”

 

Section 2.19 Scheduled Liabilities. Schedule 2.19 of the Company Disclosure
Schedules, sets forth a list and the estimated amount of all liabilities of the
Company to be paid or discharged at Closing.

 

Section 2.20 Disclosure. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of the Company in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 



6

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ARMADA

 

Armada represents, warrants and agrees that all of the statements in the
following subsections of this Article III are true and complete as of the date
hereof. The disclosure schedules attached hereto as Schedules 3.2 through 3.19
(the “Armada Disclosure Schedules”) are divided into sections that correspond to
the sections of this Article III. The Armada Disclosure Schedules comprise lists
of all exceptions to the truth and accuracy in all material respects of, and of
all disclosures or descriptions required by, the representations and warranties
set forth in this Article III.

 

Section 3.1 Corporate Organization.

 

a.       Armada is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
Armada. “Material Adverse Effect” means, when used with respect to Armada, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of Armada, or materially impair the ability of Armada to
perform its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, or (ii) changes in the United
States securities markets generally.

 

b.       Copies of the certificate of incorporation and by-laws of Armada with
all amendments thereto, as of the date hereof (the “Armada Charter Documents”),
have been furnished to the Company, and such copies are accurate and complete as
of the date hereof. The minute books of Armada are current as required by law,
contain the minutes of all meetings of Armada’s Board of Directors (“Armada’s
Board”) and stockholders of Armada from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by Armada’s
Board and stockholders of Armada. Armada is not in violation of any of the
provisions of the Armada Charter Documents.

 

Section 3.2 Capitalization.

 

a.       The authorized capital stock of Armada consists of 10,000,000 shares of
common stock, $0.001 par value per share, of which 8,870,000 shares are, and
will be, issued and outstanding immediately prior to the completion of the Share
Exchange.

 

b.       All of the issued and outstanding shares of Armada’s Common Stock
immediately prior to the Share Exchange are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance with all
applicable federal and state securities laws and state corporate laws, and have
been issued free of preemptive rights of any security holder. Except as
otherwise described in Schedule 3.2(b) of the Armada Disclosure Schedules, as of
the date of this Agreement there are no outstanding or authorized options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire or receive any shares of
Armada’s capital stock, nor are there or will there be any outstanding or
authorized stock appreciation, phantom stock, profit participation or similar
rights, pre-emptive rights or rights of first refusal with respect to Armada or
any Armada’s Common Stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of Armada’s capital
stock. All issued and outstanding shares of Armada’s Common Stock were issued in
uncertificated form.

 

Section 3.3 Subsidiaries and Equity Investments. Armada does not, directly or
indirectly, own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any Person.

 



7

 

 

Section 3.4 Authorization, Validity and Enforceability of Agreements. Armada has
all corporate power and authority to execute and deliver this Agreement and the
Transaction Documents, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and the Transaction Documents constitutes the valid and legally
binding obligation of Armada and is enforceable in accordance with its terms,
except as such enforcement may be limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally. Armada does not need to give any notice to, make any
filings with, or obtain any authorization, consent or approval of any
Governmental Authority or other Person in order for it to consummate the
transactions contemplated by this Agreement and the Transaction Documents, other
than filings that may be required under state securities laws, the Securities
Act and/or the Exchange Act resulting from the transfer and exchange of the
Armada Shares and Armada Warrants. The execution and delivery of this Agreement
and the Transaction Documents by Armada and the consummation by Armada of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action of Armada, and no other corporate proceedings on the
part of Armada are necessary to authorize this Agreement and the Transaction
Documents or to consummate the transactions contemplated hereby or thereby.

 

Section 3.5 No Conflict or Violation. Neither the execution and delivery of this
Agreement or the Transaction Documents by Armada, nor the consummation by Armada
of the transactions contemplated hereby or thereby will: (i) contravene,
conflict with or violate any provision of the Armada Charter Documents, (ii)
violate any constitution, statute, regulation, rule, Order, ruling, charge or
other restriction of any Governmental Authority to which Armada is subject,
(iii) conflict with, result in a breach of, constitute a default (or an event or
condition which, with or without notice or lapse of time or both, would
constitute a default), under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which Armada is a party or by which it is bound, or to which any of its
assets is subject; or (iv) result in or require the creation or imposition of
any Lien of any nature upon or with respect to any of Armada’s assets.

 

Section 3.6 Compliance with Laws and Other Instruments. Except as would not have
a Material Adverse Effect on Armada and except as set forth in Schedule 3.6 of
the Armada Disclosure Schedules, the business and operations of Armada have been
and are being conducted in accordance with all applicable federal, state and
local laws, rules and regulations and all applicable Orders, determinations and
awards of all courts and other Governmental Authorities. Except as would not
have a Material Adverse Effect on Armada, Armada is not, and is not alleged to
be, in violation of, or (with or without notice or lapse of time or both) in
default under, or in breach of, any term or provision of the Armada Charter
Documents or of any indenture, loan or credit agreement, note, deed of trust,
mortgage, security agreement or other material agreement, lease, license or
other instrument, commitment, obligation or arrangement to which it is a party
or by which any of its properties, assets or rights are bound or affected. To
the knowledge of Armada, no other party to any material contract, agreement,
lease, license, commitment, instrument or other obligation to which Armada is a
party is (with or without notice or lapse of time or both) in default thereunder
or in breach of any term thereof. Armada is not subject to any obligation or
restriction of any kind or character, nor is there, to the knowledge of Armada,
any event or circumstance relating to Armada that materially and adversely
affects in any way its business, properties, assets or prospects or that would
prevent or make burdensome their performance of or compliance with all or any
part of this Agreement or the Transaction Documents, or the consummation of the
transactions contemplated hereby or thereby.

 

Section 3.7 Brokers’ Fees. Except as described in Schedule 3.7 of the Armada
Disclosure Schedules, no brokers, finders or financial advisory fees or
commissions will be payable by or to Armada or any of its affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 3.8 Title to and Condition of Properties. Except as set forth in
Schedule 3.8 of the Armada Disclosure Schedules, Armada owns or holds under
valid leases or other rights to use all real property, plants, machinery and
equipment necessary for the conduct of its business as presently conducted,
except where the failure to own or hold such property, plants, machinery and
equipment would not have a Material Adverse Effect. The material buildings,
plants, machinery and equipment necessary for the conduct of Armada’s business
as presently conducted are structurally sound, are in good operating condition
and repair and are adequate for the uses to which they are being put, in each
case, taken as a whole, and none of such buildings, plants, machinery or
equipment are in need of maintenance or repairs, except for ordinary, routine
maintenance and repairs that are not material in nature or cost.

 



8

 

 

 

Section 3.9 Absence of Undisclosed Liabilities. Except as set forth in Schedule
3.9 of the Armada Disclosure Schedules, Armada has no debt, obligation or
liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due) arising out of any transaction entered into at or
prior to the Closing Date or any act or omission at or prior to the Closing
Date, except to the extent set forth on or reserved against on the Armada
Financial Statements (as hereinafter defined). Armada has not incurred any
liabilities or obligations under agreements entered into, except in the usual
and ordinary course of business, since January 19, 2012 (date of incorporation).

 

Section 3.10 Changes. Since January 19, 2012, Armada has not:

 

a.       Ordinary Course of Business. Entered into any transaction with third
parties other than in the usual and ordinary course of business, except for this
Agreement and the other documents to be entered into in connection with the
transactions contemplated by this Agreement;

 

b.       Adverse Changes. Suffered or experienced any change in, or affecting,
its condition (financial or otherwise), properties, assets, liabilities,
business, operations or results of operations other than changes, events or
conditions in the usual and ordinary course of their business, none of which
would have a Material Adverse Effect;

 

c.        Loans. Made any loans or advances or extended credit to any Person
other than travel advances and reimbursement of expenses made to employees,
officers and directors in the ordinary course of business;

 

d.       Liens. Created or permitted to exist any material Lien on any property
or asset of Armada, other than (a) Liens for taxes not yet payable or in respect
of which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of Armada’s business which were not incurred in connection with the borrowing of
money or the obtaining of advances or credits and that do not in the aggregate
materially detract from the value of its property or materially impair the use
thereof in the operation of its business; and (d) Liens that would not have a
Material Adverse Effect;

 

e.        Capital Stock. Except as set forth on Schedule 3.2(b) of the Armada
Disclosure Schedules, Armada has not issued, sold, disposed of or encumbered, or
authorized the issuance, sale, disposition or encumbrance of, or granted or
issued any option to acquire any shares of its capital stock or any other of
their securities or any equity security of any class of Armada, or altered the
term of any of its outstanding securities or made any change in its outstanding
shares of capital stock or its capitalization, whether by reason of
reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares, stock dividend or otherwise;

 

f.        Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its stockholders;

 

g.        Material Armada Contracts. Terminated or modified any or all
agreements, contracts, arrangements, leases, commitments or otherwise, of
Armada, of the type and nature that is required to be filed with the SEC (each a
“Material Armada Contract”), except for termination upon expiration in
accordance with the terms thereof or as set forth in Schedule 3.10(g) of the
Armada Disclosure Schedules;

 

h.       Claims. Released, waived or cancelled any claims or rights relating to
or affecting Armada in excess of $10,000 in the aggregate or instituted or
settled any Action involving in excess of $10,000 in the aggregate;

 



9

 

 

 

i.         Discharged Liabilities. Except as set forth in Schedule 3.10(i) of
the Armada Disclosure Schedules, paid, discharged or satisfied any claim,
obligation or liability in excess of $10,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the ordinary course
of business;

 

j.         Indebtedness. Except as set forth in Schedule 3.10(j) of the Armada
Disclosure Schedules, created, incurred, assumed or otherwise become liable for
any indebtedness in excess of $10,000 in the aggregate, other than professional
fees;

 

k.       Guarantees. Guaranteed or endorsed any obligation or net worth of any
Person;

 

l.         Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;

 

m.     Accounting. Changed its method of accounting or the accounting principles
or practices utilized in the preparation of the Armada Financial Statements; or

 

n.       Agreements. Except as set forth in Schedule 3.10(n) of the Armada
Disclosure Schedules, entered into any agreement, or otherwise obligating Armada
to do any of the foregoing.

 

Section 3.11 Material Armada Contracts. Armada has made available to the
Company, prior to the date of this Agreement, true, correct and complete copies
of each Material Armada Contract. Each Material Armada Contract is a valid and
binding agreement of Armada and is in full force and effect. Except as would not
have a Material Adverse Effect, Armada is not in breach or default of any
Material Armada Contract to which it is a party and, to the knowledge of Armada,
no other party to any Material Armada Contract is in breach or default thereof.
Except as would not have a Material Adverse Effect, no event has occurred or
circumstance exists that (with or without notice or lapse of time) would (a)
contravene, conflict with or result in a violation or breach of, or become a
default or event of default under, any provision of any Material Armada Contract
or (b) permit Armada or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify any Material Armada Contract. Armada has not
received written notice of the pending or threatened cancellation, revocation or
termination of any Material Armada Contract to which it is a party. There are no
renegotiations of, or attempts to renegotiate, or outstanding rights to
renegotiate any material terms of any Material Armada Contract.

 

Section 3.12 Material Assets. The Armada Financial Statements reflect the
material properties and assets (real and personal) owned or leased by Armada.

 

Section 3.13 Litigation; Orders. There are no Actions pending or, to the
knowledge of Armada, currently threatened against Armada or any of its
affiliates, that may affect the validity of this Agreement or the Transaction
Documents or the right of Armada to enter into this Agreement and the
Transaction Documents or to consummate the transactions contemplated hereby or
thereby. There are no Actions (whether federal, state, local or foreign) pending
or, to the knowledge of Armada, threatened against or affecting Armada’s
properties, assets, business or employees. To the knowledge of Armada, there are
no facts that might result in or form the basis for any such Action. Armada is
not subject to any Orders.

 

Section 3.14 Licenses; Permits. Except as would not have a Material Adverse
Effect and except as set forth in Schedule 3.14 of the Armada Disclosure
Schedules, Armada possesses from the appropriate Governmental Authority, all
licenses, permits, authorizations, approvals, franchises and rights that are
necessary for Armada to engage in its business as currently conducted and to
permit it to own and use its properties and assets in the manner in which it
currently owns and uses such properties and assets and as it contemplates owning
and using such properties and assets (collectively, “Armada’s Permits”). Armada
has not received written notice from any Governmental Authority or other Person
that it is lacking any license, permit, authorization, approval, franchise or
right necessary for it to engage in its business as currently conducted and to
permit Armada to own and use its properties and assets in the manner in which it
currently owns and uses such properties and assets. Except as otherwise would
not have a Material Adverse Effect, the Armada’s Permits are valid and in full
force and effect. Except as would not have a Material Adverse Effect, no event
has occurred or circumstance exists that may (with or without notice or lapse of
time): (a) constitute or result, directly or indirectly, in a violation of or a
failure to comply with any Armada’s Permits; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Armada’s Permits. Armada has not
received written notice from any Governmental Authority or any other Person
regarding: (a) any actual, alleged, possible or potential contravention of any
Armada’s Permits; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
Armada’s Permits. All applications required to have been filed for the renewal
of the Armada’s Permits have been duly filed on a timely basis with the
appropriate Persons, and all other filings required to have been made with
respect to the Armada’s Permits have been duly made on a timely basis with the
appropriate Persons, except as would not have a Material Adverse Effect. All
Armada’s Permits are renewable by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine fees or similar charges, all of which
have, to the extent due, been duly paid.

 



10

 

 

 

Section 3.15 Interested Party Transactions. Except as disclosed in Schedule 3.15
of the Armada Disclosure Schedules, no officer, director or stockholder of
Armada or any affiliate or “associate” (as such term is defined in Rule 405 as
promulgated under the Securities Act) of any such Person, have or have had,
either directly or indirectly, (1) an interest in any Person which (a) furnishes
or sells services or products which are furnished or sold or are proposed to be
furnished or sold by Armada, or (b) purchases from or sells or furnishes to, or
proposes to purchase from, sell to or furnish Armada any goods or services; or
(2) a beneficial interest in any contract or agreement to which Armada is a
party or by which it may be bound or affected.

 

Section 3.16 Governmental Inquiries. Armada has provided to the Company a copy
of each material written inspection report, questionnaire, inquiry, demand or
request for information received by Armada from any Governmental Authority, and
Armada’s response thereto, and each material written statement, report or other
document filed by Armada with any Governmental Authority.

 

Section 3.17 Intellectual Property. Except as set forth in Schedule 3.17 of the
Armada Disclosure Schedules, Armada does not own, use or license any
Intellectual Property in its business as presently conducted. No Intellectual
Property of Armada has been or is now involved in any dispute, opposition,
invalidation or cancellation proceeding, and no such action has been threatened.
No Intellectual Property, wherever situated or registered, of Armada, to the
knowledge of Armada, is infringed, or has been challenged or, to the knowledge
of Armada, threatened in any way, and no Intellectual Property of Armada, to the
knowledge of Armada, interferes with the Intellectual Property of any other
Person, and no Intellectual Property of Armada is alleged to infringe or
interfere with the Intellectual Property of any other Person. Except as would
not have a Material Adverse Effect, Armada has not taken any action that would
result in the voiding or invalidation of any of its Intellectual Property.

 

Section 3.18 Stock Option Plans; Employee Benefits.

 

a.       Armada does not have any stock option plans providing for the grant by
Armada of stock options to directors, officers or employees.

 

b.       Armada does not have any employee benefit plans or arrangements
covering its present and former employees or providing benefits to such persons
in respect of services provided to Armada.

 

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of Armada, will result in (a) any payment (including, without
limitation, severance, unemployment compensation or bonus payments) becoming due
from Armada; (b) any increase in the amount of compensation or benefits payable
to any such individual; or (c) any acceleration of the vesting or timing of
payment of compensation payable to any such individual. No agreement,
arrangement or other contract of Armada provides benefits or payments contingent
upon, triggered by, or increased as a result of a change in the ownership or
effective control of Armada.

 

Section 3.19 Environmental and Safety Matters. Except as set forth in Schedule
3.19 of the Armada Disclosure Schedules and except as would not have a Material
Adverse Effect:

 

Armada is, and at all times has been, in compliance with all Environmental Laws
(as defined below) applicable to Armada. There are no Actions pending or, to its
knowledge, threatened against Armada alleging the violation of any Environmental
Law or environmental permit applicable to Armada or alleging that Armada is
potentially responsible for any environmental site contamination. None of
Armada, its directors, officers, or employees or Affiliates has received any
written notice, or to their knowledge unwritten notice, regarding any actual or
alleged violation of Environmental Law, or any liabilities or potential
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise),
including any investigatory, remedial or corrective obligations, relating to any
of them or its facilities arising under any Environmental Law.

 



11

 

 

 

Neither this Agreement nor the consummation of the transactions contemplated by
this Agreement shall impose any obligations to notify or obtain the consent of
any Governmental Authority or third Persons under any law or other requirement
relating to the environment, natural resources, or public or employee health and
safety or relating to the storage, generation, use, handling, manufacture,
processing, transportation, import, export, treatment, release or disposal of
any Hazardous Materials (“Environmental Laws”) applicable to Armada. “Hazardous
Materials” means any pollutant, contaminant, including asbestos and
asbestos-containing materials, hazardous waste, hazardous materials, hazardous
substances, petroleum, radioactive materials and polychlorinated biphenyls, all
as defined and regulated under any Environmental Law.

 

Section 3.20 Financial Statements. Armada will provide the Company with Armada’s
audited financial statements for the period from inception to February 29, 2012,
including, in each case, the notes thereto (the “Armada Financial
Statements”).The Armada Financial Statements (a) will be in accordance with the
books and records of Armada; (b) will present fairly the financial condition and
the results of operations, changes in stockholder’s equity and cash flow of
Armada for the periods therein specified; and (c) will have been prepared in
accordance with U.S. GAAP applied on a consistent basis during the periods
concerned.

 

Section 3.21 Tax Returns, Payments and Elections. Armada has filed all Tax
Returns, required pursuant to applicable law to be filed with any Tax Authority.
All such Tax Returns are accurate, complete and correct in all material
respects, and Armada has timely paid all Taxes due and adequate provisions have
been and are reflected in the Armada Financial Statements for all current taxes
and other charges to which Armada is subject and which are not currently due and
payable. None of Armada’s federal income tax returns have been audited by the
Internal Revenue Service. Armada has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against Armada for any period, nor of
any basis for any such assessment, adjustment or contingency. Armada has
withheld or collected from each payment made to each of its employees, if
applicable, the amount of all Taxes (including, without limitation, federal
income taxes, state and local income taxes and any applicable foreign taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper Tax Authority.

 

Section 3.22 Disclosure. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of Armada or the Armada Stockholders in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE ARMADA STOCKHOLDERS

 

Each of the Armada Stockholders hereby represent and warrant, severally and not
jointly, as of the date hereof and with respect only to the Armada Shares owned
by such Armada Stockholder, to and for the benefit of the Company as follows:

 

Section 4.1 Authority. Such Armada Stockholder has the right, power, authority
and capacity to execute and deliver this Agreement and each of the Transaction
Documents to which such Armada Stockholder is a party, to consummate the
transactions contemplated by this Agreement and each of the Transaction
Documents to which such Armada Stockholder is a party, and to perform such
Armada Stockholder’s obligations under this Agreement and each of the
Transaction Documents to which such Armada Stockholder is a party. This
Agreement has been, and each of the Transaction Documents to which such Armada
Stockholder is a party will be, duly and validly authorized and approved,
executed and delivered by such Armada Stockholder. Assuming this Agreement and
the Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than such Armada Stockholder, this
Agreement and each of the Transaction Documents to which such Armada Stockholder
is a party constitutes the legal, valid and binding obligation of such Armada
Stockholder, enforceable against such Armada Stockholder in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

 



12

 

 

 

Section 4.2 No Conflict. Neither the execution or delivery by such Armada
Stockholder of this Agreement or any Transaction Document to which such Armada
Stockholder is a party, nor the consummation or performance by such Armada
Stockholder of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, or result in a violation of any
provision of the certificate of incorporation, by-laws or other organizational
documents of such Armada Stockholder (if such Armada Stockholder is not a
natural person); (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, any agreement
or instrument to which such Armada Stockholder is a party or by which the
properties or assets of the such Armada Stockholder are bound; or (c)
contravene, conflict with, or result in a violation of, any law or Order to
which such Armada Stockholder, or any of the properties or assets of such Armada
Stockholder, may be subject.

 

Section 4.3 Litigation. There is no pending Action against such Armada
Stockholder that involves the Armada Shares or that challenges, or may have the
effect of preventing, delaying or making illegal, or otherwise interfering with,
any of the transactions contemplated by this Agreement and, to the knowledge of
such Armada Stockholder, no such Action has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Action.

 

Section 4.4 Acknowledgment of Transfer Restrictions; Shell Company. Such Armada
Stockholder understands and agrees that the Company Shares to be issued pursuant
to this Agreement have not been registered under the Securities Act or the
securities laws of any state and that the issuance of the Company Shares is
being effected in reliance upon an exemption from registration afforded either
under Section 4(2) of the Securities Act for transactions by an issuer not
involving a public offering or Regulation D promulgated thereunder; and, except
as specifically set forth herein, the Company has no present intention to
register the Company Shares, or Warrant Shares, to the extent any Warrant Shares
are issued, for resale by such Armada Stockholder. Moreover, each Armada
Stockholder acknowledges that the Company was previously a “shell company” as
that term is defined in Rule 405 of the Securities Act and, that as a
consequence thereof, such Armada Stockholder may be precluded from selling or
otherwise transferring his Company Shares, and/or his Warrant Shares, in
reliance upon Rule 144 as promulgated pursuant to the Securities Act under
certain circumstances.

 

Section 4.5 Status. By its execution of this Agreement, such Armada Stockholder
represents and warrants to the Company as indicated on Exhibit C hereto, that he
is (i) an “accredited investor,” as defined in Regulation D as promulgated under
the Securities Act, or (ii) is not a “U.S. person,” as defined in Regulation S
as promulgated under the Securities Act; and, such Armada Stockholder
understands that the Company Shares, the Company Warrants and, to the extent any
Warrant Shares are issued, the Warrant Shares, are being offered and sold to
such Armada Stockholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Armada Stockholder set forth in the Transaction Documents, in order that
the Company may determine the applicability and availability of the exemptions
from registration of the Company Shares, the Company Warrants and, to the extent
any Warrant Shares are issued, the Warrant Shares, on which the Company is
relying.

 

Section 4.6 Additional Representations and Warranties. Each Armada Stockholder
further makes the representations and warranties to the Company set forth on
Exhibit D.

 

Section 4.7 Stock Legends. Each Armada Stockholder hereby agrees with the
Company as follows:

 



13

 

 

 

a.       Securities Act Legend. The certificates evidencing the Company Shares
issued to such Armada Stockholder, and any Warrant Shares issued upon exercise
of Company Warrants, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

b.       Other Legends. The certificates representing such Company Shares, the
Company Warrants and, to the extent any Warrant Shares are issued, the Warrant
Shares, and each certificate issued in transfer thereof, will also bear any
other legend required under any applicable law, including, without limitation,
any state corporate and/or state securities laws or under the applicable federal
and provincial laws of Canada (the “Applicable Canadian Securities Laws”).

 

c.        Opinion. Such Armada Stockholder shall not transfer any or all of the
Company Shares, the Company Warrants and, to the extent any Warrant Shares are
issued, the Warrant Shares, pursuant to Rule 144, under the Securities Act or
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the Company Shares,
the Company Warrants and, to the extent any Warrant Shares are issued, the
Warrant Shares, without first providing the Company with an opinion of counsel
(which counsel and opinion are reasonably satisfactory to the Company) to the
effect that such transfer will be made in compliance with Rule 144, under the
Securities Act or will be exempt from the registration and the prospectus
delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable state securities laws.

 

Section 4.8 Ownership of Shares and Warrants. Such Armada Stockholder is both
the record and beneficial owner of the applicable Armada Shares and Armada
Warrants as set forth on Exhibit A hereto,. Such Armada Stockholder is not the
record or beneficial owner of any other shares or warrants of Armada. Such
Armada Stockholder has and shall transfer at the Closing, good and marketable
title to such Armada Shares and Armada Warrants, free and clear of all Liens,
restrictions on transfer or adverse claims of any nature whatsoever.

 

Section 4.9 Pre-Emptive Rights. At Closing, such Armada Stockholder does not
have any pre-emptive rights or any other rights to acquire any shares of Armada
that have not been waived or exercised.

 

Section 4.10 Acknowledgement of Restrictions on the Exercise of the Company
Series C Warrants. Each Armada Stockholder acknowledges that that the Company
Warrants issued to the Armada Stockholders pursuant to this Agreement shall be
substantially the same as the Armada Warrants, except, that the Company Series C
Warrants shall contain a clause restricting the exercise of the Company Series C
Warrants in certain instances. Such restrictive clause shall be substantially as
follows:

 

Holder hereby acknowledges and agrees that, notwithstanding anything herein to
the contrary, this Warrant may not be exercised unless and until the Holder
receives notice from the Company, following delivery of a Notice of Exercise by
the Holder, that the aggregate number of shares of Common Stock issuable upon
exercise of all of the Company stock purchase warrants designated as Series C
Warrants (the “Series C Warrants”) and all other warrants issued by the Company
pursuant to the Share Exchange Agreement (whether or not such other warrants are
being exercised), together with the shares of Common Stock issued by the Company
as part of the Merger Consideration pursuant to the SEA will not constitute more
than 49.90% of the Company’s total number of shares of Common Stock issued and
outstanding at the time of exercise (the “Exercise Limitation”). For purposes of
this subsection, the percentage shall be calculated in accordance with Rule
13d-3 under the Securities Exchange Act of 1934, as amended. The determination
whether or not the Exercise Limitation applies shall be made at the sole
discretion of the Company.

 



14

 

  

The Company Series C Warrants shall also include a clause limiting the Company’s
ability to redeem the Company Series C Warrants substantially as follows:

 

Notwithstanding anything herein to the contrary, in the event Holder is unable
to exercise this Warrant because of the Exercise Limitation, any right of
redemption the Company otherwise has pursuant to this Warrant shall be suspended
until such time as the Holder may fully exercise the Warrant.

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF ARMADA

AND THE ARMADA STOCKHOLDERS

 

The obligations of Armada and the Armada Stockholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by Armada and the Armada Stockholders at their sole
discretion:

 

Section 5.1 Representations and Warranties of the Company. All representations
and warranties made by the Company in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

Section 5.2 Due Diligence. The Company shall have, to the satisfaction of
Armada, delivered to Armada all of the due diligence materials requested by
Armada, and Armada shall have completed its legal, accounting and business due
diligence review of the Company to its sole satisfaction.

 

Section 5.3 Agreements and Covenants. The Company shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.4 Consents and Approvals. All consents, waivers, authorizations and
approvals of any Governmental Authority and of any other Person required in
connection with the execution, delivery and performance of this Agreement shall
have been duly obtained and shall be in full force and effect on the Closing
Date.

 

Section 5.5 No Violation of Orders. No preliminary or permanent injunction or
other Order issued by any court or Governmental Authority, nor any statute,
rule, regulation, decree or executive order promulgated or enacted by any
Governmental Authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of the Company, taken as a whole, shall be in
effect; and no action or proceeding before any court or Governmental Authority
shall have been instituted or threatened by any Governmental Authority, or by
any other Person which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.6 No Bankruptcy Proceedings. No proceeding in which the Company shall
be a debtor, defendant or party seeking an order for its own relief or
reorganization shall have been brought or be pending by or against the Company
or under any United States, state or foreign bankruptcy or insolvency law.

 



15

 

 

 

Section 5.7 Applicable Exemption from Registration under the Securities Act.
Armada shall be satisfied that the issuance of the Company Shares, the Company
Warrants and, to the extent any Warrant Shares are issued, the Warrant Shares,
to the Armada Stockholders, in connection with the Share Exchange, shall be
exempt from registration pursuant to Section 4(2) of the Securities Act,
Regulation D as promulgated under the Securities Act, or any other applicable
exemption therefrom.

 

Section 5.8 Form 8-K. A final draft of a Current Report on Form 8-K (the “Form
8-K”), which discloses the Company’s entering into this Agreement and the
consummation of the Share Exchange, shall have been approved by Armada, the
Company and their respective legal advisors. The Form 8-K shall be filed with
the SEC within four (4) business days after the Closing Date.

 

Section 5.9 Documents. The Company shall have caused the following documents to
be delivered to Armada and the Armada Stockholders:

 

a.       share certificates evidencing the Company Shares registered in the name
of each Armada Stockholder, as set forth on Exhibit B annexed hereto;

 

b.       Company Warrants registered in the name of each Armada Stockholder, as
set forth on Exhibit B annexed hereto;

 

c.        a Secretary’s Certificate, dated the Closing Date, certifying attached
copies of (A) the Company Charter Document; (B) the resolutions of the Company’s
Board approving this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby; and (C) the incumbency of each authorized
officer of the Company signing this Agreement and the Transaction Documents to
which the Company is a party;

 

d.       a Certificate of Good Standing of the Company dated not more than five
(5) business days prior to the Closing Date;

 

e.        this Agreement and each of the Transaction Documents to which the
Company is a party, duly executed;

 

f.        an Officer’s Certificate of the Company, dated the Closing Date,
certifying as to Sections 5.1, 5.2, 5.3, 5.4 and 5.5; and

 

g.        such other documents as Armada may reasonably request for the purpose
of (i) evidencing the accuracy and confirmation of any representation or
warranty of the Company; (ii) evidencing the performance by the Company of, or
the compliance by the Company with, any covenant or obligation required to be
performed or complied with by the Company; (iii) evidencing the satisfaction of
any condition referred to in this Article V; or (iv) otherwise facilitating the
consummation of any of the transactions contemplated by this Agreement and the
Transaction Documents.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Company
in its sole discretion:

 

Section 6.1 Representations and Warranties of Armada and the Armada
Stockholders. All representations and warranties made by Armada and the Armada
Stockholders on behalf of themselves individually, in this Agreement shall be
true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 6.2 Due Diligence. Armada shall have, to the satisfaction of Company,
delivered to the Company all of the due diligence materials requested by the
Company and the Company shall have completed its legal, accounting and business
due diligence review of the Armada to its sole satisfaction.

 



16

 

 

 

Section 6.3 Agreements and Covenants. Armada and the Armada Stockholders shall
have performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

Section 6.4 Consents and Approvals. All consents, waivers, authorizations and
approvals of any Governmental Authority and of any other Person required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.

 

Section 6.5 No Violation of Orders. No preliminary or permanent injunction or
other Order issued by any court or other Governmental Authority, nor any
statute, rule, regulation, decree or executive order promulgated or enacted by
any Governmental Authority that declares this Agreement invalid or unenforceable
in any respect or which prevents the consummation of the transactions
contemplated hereby, or which materially and adversely affects the assets,
properties, operations, prospects, net income or financial condition of Armada,
taken as a whole, shall be in effect; and no action or proceeding before any
court or Governmental Authority shall have been instituted or threatened by any
Governmental Authority, or by any other Person which seeks to prevent or delay
the consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement.

 

Section 6.6 No Bankruptcy Proceedings. No proceeding in which Armada shall be a
debtor, defendant or party seeking an order for its own relief or reorganization
shall have been brought or be pending by or against Armada or under any United
States, state or foreign bankruptcy or insolvency law.

 

Section 6.7 Applicable Exemption from Registration under the Securities Act. The
Company shall be satisfied that the issuance of the Company Shares, the Company
Warrants and, to the extent any Warrant Shares are issued, the Warrant Shares,
to the Armada Stockholders, in connection with the Share Exchange, shall be
exempt from registration pursuant to Section 4(2) of the Securities Act,
Regulation D as promulgated under the Securities Act, or any other applicable
exemption therefrom.

 

Section 6.8 Other Closing Documents. The Company shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of Armada and the Armada Stockholders, and the performance of
Armada’s and the Armada Stockholders’ respective obligations hereunder and/or in
furtherance of the transactions contemplated by this Agreement, as the Company
or its counsel may reasonably request.

 

Section 6.9 Scheduled Liabilities. The Scheduled Liabilities shall have been
paid.

 

Section 6.10 Audited Financial Statements. Armada shall have delivered to the
Company the Armada Financial Statements.

 

Section 6.11 Form 8-K. A final draft of the Form 8-K shall have been approved by
Armada, the Company and their respective legal advisors. The Form 8-K shall be
filed with the SEC within four (4) business days after the Closing Date.

 

Section 6.12 Documents. Armada and the Armada Stockholders shall have caused the
following documents to be delivered to the Company at the Closing:

 

a.       evidence that 100% of the Armada Shares shall have been transferred to
the Company on the books of Armada;

 

b.       evidence that 100% of the Armada Warrants shall have been cancelled on
the books of Armada;

 

c.        a Secretary’s Certificate, dated the Closing Date, certifying attached
copies of (A) the Armada Charter Documents; (B) the resolutions of Armada’s
Board approving this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby; and (C) the incumbency of each authorized
officer of Armada signing this Agreement and the Transaction Documents to which
Armada is a party;

 



17

 

 

 

d.       a Certificate of Good Standing of Armada dated not more than five (5)
business days prior to the Closing Date;

 

e.        this Agreement and each of the Transaction Documents to which Armada
and the Armada Stockholders is or are a party, duly executed;

 

f.        an Officer’s Certificate of Armada, dated the Closing Date, certifying
as to Sections 6.1, 6.2, 6.3, 6.4 and 6.5 herein; and

 

g.        such other documents as the Company may reasonably request for the
purpose of (A) evidencing the accuracy of any of the representations and
warranties of Armada and the Armada Stockholders; (B) evidencing the performance
of, or compliance by Armada and the Armada Stockholders with, any covenant or
obligation required to be performed or complied with by Armada and the Armada
Stockholders, as the case may be; (C) evidencing the satisfaction of any
condition referred to in this Article VI; or (D) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement and the other Transaction Documents.

 

Section 6.13 No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Armada Shares, the Armada Warrants, or any other stock, voting,
equity, or ownership interest in, Armada, or (b) is entitled to all or any
portion of the Company Shares, the Company Warrants and, to the extent any
Warrant Shares are issued, the Warrant Shares,.

 

Section 6.14 Cash On Hand. As of the Closing Date, Armada shall have cash on
hand of no less than $300,000.

 

ARTICLE VII

ADDITIONAL AGREEMENTS-REGISTRATION RIGHTS

 

Section 7.1 Definitions.

 

As used in this Article 7 of the Agreement, the following terms shall have the
following meanings:

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
Armada.

 

“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 7.4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of: (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material, and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the SEC is required or authorized to close.

 

“Effective Date” means the date of the filing by the Company of its Annual
Report on Form 10-K for the Company’s fiscal year ending March 31, 2012.

 



18

 

 

 

“Holder” means a holder of Registrable Securities issued pursuant to this
Agreement.

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Securities” means the Company Shares, along with all the Warrant
Shares issuable upon exercise of the Company Warrants, issued to Armada
Stockholders and up to 25% of the Company Shares issued to David Moss pursuant
to this Agreement.

 

“Registration Default Date” means the date that is 180 days after the Effective
Date.

 

“Registration Default Period” means the period following the Registration
Default Date during which any Registration Event occurs and is continuing.

 

“Registration Filing Date” means the date that is 60 days after the Effective
Date.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the SEC.

 

Section 7.2 Registration.

 

a.       Registration on Form S-1 or S-4. The Company shall file a registration
statement (the “Registration Statement”) within 60 days following the Effective
Date on Form S-1, Form S-4, or other applicable form, relating to the resale by
the Holders of all of the Registrable Securities (as defined herein), and the
Company shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective prior to the Registration Default Date;
provided, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so. Notwithstanding the foregoing, in the event that the
SEC limits the amount of Registrable Securities that may be sold, the Company
may scale back from the Registration Statement such number of Registrable
Securities pursuant to Section 7.3 below. In such event, the Company shall give
the Holders prompt notice of the number of Registrable Securities excluded
therefrom. Anything herein to the contrary notwithstanding, the Company’s
obligation to prepare and file a Registration Statement pursuant to this Article
7 is conditioned upon the Armada Stockholders timely response to the Company’s
request for information from the Armada Stockholders required to be included in
the Registration Statements.

 

b.       Valid Business Purpose For Not Filing. Notwithstanding anything to the
contrary contained in this Agreement, the Company will not be required to file
any Registration Statement pursuant to this Agreement, file any amendment
thereto, furnish any supplement to a prospectus included in any registration
statement, make any other filing with the SEC required pursuant to this
Agreement, cause any registration statement or other filing with the SEC to
become effective, or take any similar action, and may withdraw the filing of any
such registration statement or related filing if, in the opinion of outside
counsel to the Company, (i) an event has occurred and is continuing as a result
of which any Registration Statement, prospectus or other filing relating to the
Registration Rights would contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) such actions would require the
disclosure of material non-public information which the Company has a bona fide
business purpose for preserving as confidential and which the Company would not
otherwise be required to disclose ((i) and (ii) each, a “Valid Business
Reason”), until such Valid Business Reason no longer exists; provided, however,
that in no event shall the Company avail itself of such right for more than 45
consecutive days or 90 days, in the aggregate, in any period of 360 consecutive
days; the Company shall provide to the Holders a reasonable explanation in
writing as to the reason for its failure to comply with its registration
obligation set forth in this Article VII (except that the Company shall not be
required to disclose the information set forth under (ii) of this subsection);
and the Company shall give notice to the Holders of its determination to take
any action pursuant to this Section 7.2(b) and of the fact that the Valid
Business Reason for such action no longer exists, in each case, promptly after
the occurrence thereof.

 



19

 

 

 

If the Company shall give any notice of the taking of any action pursuant to the
foregoing paragraph, the Company shall not register any equity security of the
Company during the period such action remains in effect. Each Holder of
Registrable Securities agrees that, upon receipt of any notice from the Company
that the Company has determined to take any action pursuant to the foregoing
paragraph, such Holder will discontinue his disposition of his Registrable
Securities pursuant to such Registration Statement. If the Company shall give
any notice of the taking of any action pursuant to the foregoing paragraph, at
such time as the Valid Business Reason that caused such action no longer exists
(but in no event more than 90 days after the date of the taking of such action),
the Company shall promptly use its commercially reasonable best efforts to
effect the registration under the Securities Act of all of the Registrable
Securities the registration of which has thereby been delayed or, as the case
may be, to take all action required to permit sales of the Registrable
Securities to resume.

 

c.        Penalty for Not Filing. In the event the Company fails to file a
Registration Statement pursuant to Section 7.2(a) above within 60 calendar days
of the Effective Date subject nevertheless to adjustment in the event of a Valid
Business Purpose (the “Initial Filing Date”), the Company shall pay to the
Holders (in the aggregate and not to each Holder individually) an amount in cash
equal to 1% of $1,126,000 (the “Penalty Payment”) for every 30 day period (each
a “Delinquency Period”) following the Initial Filing Date during which the
Registration Statement is not filed. No pro-rata adjustments will be required to
be made by the Company pursuant to this Section 7.2(c) as to any Delinquency
Period in which the Registration Statement is filed. The Penalty Payment payable
as to any Delinquency Period shall be issued on the first Business Day following
the expiration of the Delinquency Period; such Penalty Payment shall be made
pro-rata to each of the Holders pursuant to their holding of Company Warrants as
set forth on Exhibit B hereto. Anything herein to the contrary notwithstanding,
in no event shall the Company be required to make aggregate Penalty Payments in
excess of 6% of $1,126,000.

 

Section 7.3 Cutbacks.

 

a.       Cutbacks Pursuant to Rule 415 or Underwriters Advice. In the event a
cutback is requested by the SEC pursuant to Rule 415 of the Securities Act in a
written comment to the Company, or as otherwise requested by the SEC in a
written comment to the Company, or upon the advice of the Underwriter, if any,
the number of Registrable Securities to be included in the Registration
Statement shall be subject to a reduction as set forth on Exhibit G hereto.

 

b.       Cutbacks for Additional Financings. In the event the Company undertakes
one or more additional financings and, upon the advice of an Underwriter or if
the Company so determines, a cutback is reasonably required, and:

 

(x) the Registration Statement has not yet been declared effective, the Company
shall file a pre-effective amendment reducing the number of Registrable
Securities to be included in the Registration Statement in the manner set forth
on Exhibit G hereto.

 

(y) the Registration Statement has been declared effective, the Company shall
file a post-effective amendment to the Registration Statement reducing the
number of Registrable Securities to be included in the Registration Statement in
the manner set forth on Exhibit G hereto.

 

If any of the Registrable Securities are not registered in, or are deregistered
from, the Registration Statement because of a cutback pursuant to this Section
7.3, the Company shall cause a registration statement to be filed with the SEC
to include the remaining Registrable Securities immediately following the SEC
Effective Date..

 

Section 7.4 Registration Procedures for Registrable Securities. The Company will
keep each Holder reasonably advised as to the filing and effectiveness of the
Registration Statement. At its expense with respect to the Registration
Statement, the Company will:

 

a.       prepare and file with the SEC with respect to the Registrable
Securities, a Registration Statement on Form S-1, Form S-4, or any other form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective for a period of five years or for
such shorter period ending on the earlier to occur of: (i) the sale of all
Registrable Securities, and (ii) the availability under Rule 144 for each Holder
to sell all of their Registrable Securities (the “Effectiveness Period”). Each
Holder agrees to furnish to the Company a completed questionnaire in the form
attached to this Agreement as Annex A (a “Selling Stockholder Questionnaire”)
not later than three (3) Business Days following the date on which such Holder
receives draft materials of such Registration Statement and such other
information regarding the Holder as the Company may request;

 



20

 

 

 

b.       if the Registration Statement is subject to review by the SEC, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the SEC;

 

c.        prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 

d.       furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

 

e.        use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
as any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be necessary for the marketability of the
Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the SEC) and do any and all other
acts and things necessary to enable such Holder to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such Holder; provided,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this paragraph; (ii) subject itself to taxation in any such jurisdiction; or
(iii) consent to general service of process in any such jurisdiction;

 

f.        as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;

 

g.        comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the SEC with respect to the disposition of
all securities covered by such Registration Statement;

 

h.       as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the SEC of any stop order or other
suspension of effectiveness of the Registration Statement;

 

i.         use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC Markets
Group, Inc. QB tier, or on such other principal securities market on which
securities of the same class or series issued by the Company are then listed or
traded;

 



21

 

 

 

j.         provide a transfer agent and registrar, which may be a single entity,
for the shares of Common Stock at all times;

 

k.       cooperate with the Holders of the Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;

 

l.         during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and

 

m.     take all other reasonable actions necessary to expedite and facilitate
the disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement during the term of this Agreement.

 

Section 7.5 Suspension of Offers and Sales. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 7.4(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 7.4(f) hereof or
notice of the end of the Blackout Period, and, if so directed by the Company,
such Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

Section 7.6 Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. The Company shall
not be responsible for the expenses of any attorney or other advisor employed by
a Holder.

 

Section 7.7 Indemnification.

 

(a) In the event of the offer and sale of any of the Registrable Securities
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other Person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section 7.7(a)
shall in no event exceed the net proceeds from the Offering, received by the
Company; and provided further , that the Company shall not be liable in any such
case (i) to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company for use in the preparation thereof or (ii) if the person
asserting any such loss, claim, damage, liability (or action or proceeding in
respect thereof) who purchased the Registrable Securities that are the subject
thereof did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of such Holder or underwriter to so provide such
amended preliminary or final prospectus and the untrue statement or omission of
a material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.

 



22

 

 

 

(b) As a condition to including the Registrable Securities in any Registration
Statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 7.7 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by the Holder for use in the preparation thereof, and such Holder shall
reimburse the Company, and such Holders, directors, officers, partners, legal
counsel and accountants, Persons, underwriters, or control persons, each such
director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided, however , that such indemnity agreement found in this Section 7.7(b)
shall in no event exceed the net proceeds received by such Holder as a result of
the sale of Registrable Securities pursuant to such Registration Statement,
except in the case of fraud or willful misconduct. Such indemnity shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Company or any such director, officer or controlling person and shall
survive the transfer by any Holder of such shares.

 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 7.7
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section 7.7, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 



23

 

 

(d) If an indemnifying party does not, or is not permitted to, assume the
defense of an action pursuant to Section 7.7(c), or in the case of the expense
reimbursement obligation set forth in Sections 7.7(a) and (b), the
indemnification required by Sections 7.7(a) and 7.7(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills received or expenses, losses, damages, or liabilities
are incurred.

 

(e) If the indemnification provided for in Section 7.7(a) or 7.7(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

ARTICLE VIII

POST-CLOSING AGREEMENTS

 

Section 8.1 SEC Documents. From and after the Closing Date, in the event the SEC
notifies the Company of its intent to review any SEC Report filed prior to the
Closing Date or the Company receives any oral or written comments from the SEC
with respect to any SEC Report filed prior to the Closing Date, the Company
shall promptly respond to any such oral or written comments.

 

Section 8.2 Public Disclosure. Unless otherwise permitted by this Agreement,
Armada and the Company shall consult with each other before issuing any press
release or otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of both the Company and Armada (which
approval shall not be unreasonably withheld), except as may be required by law
or by obligations pursuant to any listing agreement with any national securities
exchange, or the Financial Industry Regulatory Authority, as applicable, in
which case the Company and/or Armada shall use its commercially reasonable
efforts to consult with each other before issuing such press release or making
such public statement or disclosure.

 

Section 8.3 Legal Opinions. If at any time any of the Armada Stockholders wish
to transfer or sell their Company Shares, the Company Warrants or, to the extent
any of the Warrant Shares have been issued, any of the Warrant Shares and there
is not then a registration statement in effect with respect to any such
securities and such proposed sale or transfer is in compliance, in the opinion
of the Company’s legal counsel, with an applicable exemption, including, but not
limited to Rule 144 as promulgated pursuant to the Securities Act, from the
registration requirements of the Securities Act, the Company will promptly
instruct its legal counsel to issue, at the Company’s expense, a legal opinion
permitting such transfer without restrictive legend (or, if no exemptions for an
unrestricted transfer are then available, to the extent required by the
Company’s transfer agent, a legal opinion permitting a transfer with a
restrictive legend); provided, however, that such Armada Stockholder delivers
reasonably requested representations in support of such opinion.

 



24

 

 

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

Section 9.1 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.2 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.3 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) or facsimile to the parties at the
following addresses:

 

If to Armada or the Armada Stockholders, to:

 

Armada Oil, Inc.

1140 Avenue of the Americas, 9th Floor

New York, NY 10036

 

with copies, which shall not constitute notice, to:

 

Louis A. Brilleman, Esq.

1140 Avenue of the Americas, 9th Floor

New York, NY 10036

Tel. No.: (212) 584-7805

Fax No.: (646) 380-6635

 

If to the Company, to:

 

NDB Energy, Inc.

10777 Westheimer Rd.

Suite 1100

Houston, Texas 77042

Attention: James Cerna, Jr.,

President and Chief Executive Officer

Tel No.: (800) 676-1006

 

with copies, which shall not constitute notice, to:

 

Sierchio & Company, LLP

430 Park Avenue, Suite 702

New York, NY 10022

Attention: Joseph Sierchio, Esq.

Tel. No.: (212) 246-3030

Fax No.: (212) 246-3039

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.3 are concerned unless such changed address shall have been given to
such other party hereto as provided in this Section 9.3.

 



25

 

 

 

Section 9.4 Entire Agreement. This Agreement, together with the exhibits,
schedules and annexes hereto, represents the entire agreement and understanding
of the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement. No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

Section 9.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

 

Section 9.7 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.3.

 

Section 9.8 Remedies Cumulative; Specific Performance. The rights and remedies
of the parties hereto shall be cumulative and not alternative. The parties agree
that, in the event of any breach or threatened breach by any party to this
Agreement of any covenant, obligation or other provision set forth in this
Agreement for the benefit of any other party to this Agreement, such other party
shall be entitled, in addition to any other remedy that may be available to it,
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The parties
further agree that no Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 9.8, and the parties irrevocably waive any
right they may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

Section 9.9 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.

 

Section 9.10 Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by (i) the Company; (ii) Armada, and (iii) a
majority of the Armada Stockholders. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.

 



26

 

  

Section 9.11 Termination; Termination Date.

 

a.       Termination. This Agreement may be terminated at any time by: (i) the
mutual written consent of Armada and the Company, (ii) Armada in the event there
is a breach by the Company of its representations, warranties or covenants,
which breach if curable, has not been cured within ten (10) days after receipt
by the Company of a written notice of such breach from Armada, or (iii) the
Company in the event there is a breach by Armada of its representations,
warranties or covenants, which breach if curable, has not been cured within ten
(10) days after receipt by Armada of a written notice of such breach from the
Company. Any termination pursuant to this Section 9.11(a) shall be binding on
and effective as to all of the Armada Stockholders.

 

b.       Termination Date. If the Closing shall not have been consummated on or
prior to March 31, 2012 (the “Termination Date”), this Agreement shall terminate
and be of no further force or effect, unless extended by the Company and Armada
in writing.

 

Section 9.11 Construction.

 

a.       For purposes of this Agreement, whenever the context requires: (i) the
singular number shall include the plural, and vice versa; (ii) the masculine
gender shall include the feminine and neuter genders; (iii) the feminine gender
shall include the masculine and neuter genders; and (iv) the neuter gender shall
include the masculine and feminine genders.

 

b.       Each of the parties hereto has been represented by legal counsel except
to the extent that such party has declined legal counsel. Accordingly, the
parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

c.        Except as otherwise indicated, all references in this Agreement to
“Annexes,” “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and Schedules and Exhibits to this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 



27

 



 